PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. D,896,858 
Issue Date: September 22, 2020
Application No. 29/650,121
Filing Date: June 4, 2018
Attorney Docket No. PRISM-1805-USDS
For: Mobile Robot

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the provisions of 37 CFR 1.55(g), filed January 12, 2021, to accept a certified copy of a foreign application.
 
The petition is DISMISSED.

37 CFR 1.55 states, in pertinent part:

(g) Requirement for filing priority claim, certified copy of foreign application, and translation in any application. 

(1) The claim for priority and the certified copy of the foreign application specified in 35 U.S.C. 119(b) or PCT Rule 17 must, in any event, be filed within the pendency of the application, unless filed with a petition under paragraph (e) or (f) of this section, or with a petition accompanied by the fee set forth in § 1.17(g) which includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application in a design application. If the claim for priority or the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and § 1.323.

Accordingly, a grantable petition under 37 CFR 1.55(g)(1) must include:
	
1)	A certified copy of the foreign application, unless previously filed,
2)	A showing of good and sufficient cause for the delay, and
3)	The petition fee set forth in 37 CFR 1.17(g).

The petition does not comply with 1) above. In this regard, the certified copy of foreign Application No. IN 300361 received on January 12, 2021 and on January 28, 2021, appears to be a photocopy of the original document and to have been uploaded via EFS-Web.  



When a statute requires or permits the Director to require a document to be certified (such as the requirement in 37 CFR 1.55 for a certified copy of a foreign patent application pursuant to 35 U.S.C. 119 or a certified copy of an international application pursuant to 35 U.S.C. 365) a copy of the certification, including a photocopy or facsimile transmission, will not be acceptable.

As further discussed in MPEP 215, Subsection II, a copy of the certified copy filed by applicant, including a copy filed via EFS-Web, will not satisfy the requirement. Therefore, a certified copy of foreign Application No. IN 300361 must be submitted.

In addition, as the copy of the foreign application was submitted after issuance of the patent, a Certificate of Correction under 35 U.S.C. 255 and § 1.323, along with the fee of $160 is required.  See MPEP § 213.04.

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
			Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226.  



/ANDREA M SMITH/Andrea Smith
Lead Paralegal Specialist, Office of Petitions